Opinión disidente del
Juez Asociado Señor Negrón García
a la cual se une el Juez Asociado Señor Rebollo López.
Una lectura y análisis de la Exposición Narrativa de la Prueba refleja la culpabilidad del apelante Lebrón Morales más allá de duda razonable, según lo determinó el tribunal de instancia.
Las circunstancias de “amistad” desarrollada con José A. Silva Claudio; la decisión instantánea de acompañarlo a Chicago; la confianza en encargarle que le comprara su pasaje de regreso; la llegada simultánea de ambos al aeropuerto; la identidad en el juego de maletas; el testimonio claro de la funcionaría de aduanas que los vió acercarse juntos hacia el área de inspección; la falsedad del apelante al negar que conocía a su acompañante y que vinieron juntos; su pérdida de memoria sobre hechos esenciales —tales como no recor-dar el nombre de los distintos hoteles donde se hospedó en Vega Baja; que no hizo gestiones para comprar el negocio de barra para lo cual vino, sobrándole $6,893.91 en efectivo, como no recordar tampoco el barrio, kilómetro y hectómetro de la carretera donde vive su madre, a quien vino a visitar y con quien vivió durante su estadía— constituyen elementos valorativos que destruyen todo viso de veracidad.
Esa falta de legitimidad testimonial no puede suplirse a base de la premisa inarticulada en la sentencia de que al permanecer y no huir, es una conducta demostrativa de que desconocía el contenido ilícito de drogas en la otra maleta. “Ciertamente debemos evitar caer en la superficia-lidad de atribuirle a toda mente y conducta humana presun-ciones de un proceder automático. Hay delincuentes que realizan el acto delictivo a plena luz del día, sin ocultarse, y otros de manera contraria. Ante determinado reclamo poli-cial pueden responder de distintas maneras: unos huyen; otros permanecen serenos con la mayor naturalidad; otros se desprenden, a como dé lugar, del material delictivo; otros *118espontáneamente admiten sin reservas sus actuaciones; etc. La dinámica de la conducta delictiva, aunque diferente en sus protagonistas, medios y en un sinnúmero de circunstan-cias, presenta en el fondo características básicas comunes. Lo importante es detectar cuándo esas discrepancias, pro-ducto de las diferencias humanas, están presentes en deter-minada actuación. Con esta perspectiva en mente es que hemos evaluado el testimonio de los agentes en este caso.” (Énfasis suplido.) Pueblo v. Espinet Pagán, 112 D.P.R. 531, 536-537 (1982).